DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 03/09/2022.
Claims 1-20 are pending in this application and claims 1, 6, 11 and 20 have been amended. This action is made Final.

	Response to Arguments
Applicant’s arguments with respect to claims amended 03/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (“Coffman”, US 2018/0335903) in view of Ramsay et al. (“Ramsay”, US 2010/0299639). 
As per claim 1, Coffman teaches a method comprising, at a controller device: 
retrieving data indicative of a plurality of playback devices, the plurality of playback devices arranged into a plurality of rooms, each room including one or more respective playback devices (Coffman, Figs.6H-6N, 8E; para.331-334, 419, interface 610 displays set of playback devices arranged into a room); 
causing a plurality of first representations of at least some of the plurality of rooms to be displayed on a first portion of a first user interface on a display of the controller device (Coffman, Figs.6H-6N, 8E; para. 331-346, 419; representations displayed as name of a device that can be a default name or can be a user-configured name); 
retrieving, from a network device via a network interface (Coffman, Fig.10M, para.335, 362, 464, 468, 846), pre-saved group data indicative of one or more pre-saved groups of rooms (Coffman, Figs. 6H-6N, 8E; para. 331-346, 419; e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’), each pre-saved group having at least two associated rooms of the plurality of rooms (Coffman, Figs. 6L-6N, 8E; para. 344-346, 419, rooms may be combined ie. Living Room+Kitchen), wherein the pre-saved group data is maintained on the network device (Coffman, para.321, 464, 489, devices pre-configured including which devices are members of a group of devices).
causing a plurality of second representations of at least some of the one or more pre-saved groups to be displayed on the display (Coffman, Figs. 6H-6N, 8E; para.331-346, 419; e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’); and 
responsive to receipt of an input indicative of a particular pre-saved group of the one or more pre-saved groups (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; i.e., indicator 610F are currently playing back the media item titled ‘Heart Wave’; device 600 can see the devices in the Living Room represented by indicator 610F, 810J, user input 812 of 810J group): 
adjusting a selected status of the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para. 331-334, 342-344, 348, 419; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface); 
determining playback devices of the plurality of playback devices which are associated with the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para.334, 342-344, 348, 419; i.e., device 600 can see the devices in the Living Room represented by indicator 610F);
adjusting a selected status of the playback devices that are determined to be associated with the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; a multidevice interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface); 
causing the playback devices that are determined to be associated with the particular pre-saved group to join a synchrony group that are determined to be associated with the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para. 331-334, 342-344, 348, 419; individual devices can be added to a media session using the multi-device interface);
changing the second representation of the particular pre-saved group on the display based on the adjusted selected status of the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; group indicators such as 610F is changed depending on the media that is being played; selection of group 810J expands the group representation 810J to an adjusted selected status); and 
changing the first representation of the playback devices that are determined to be associated with the particular pre-saved group on the first portion of the display based on the adjusted selected status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, 342-344, 348, 419; only devices 810H, 810I associated with the group 810J are displayed with checkmarks in response to the input whereas previously they were unchecked; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface). 
Although Coffman displays device representations (Coffman, Fig.6J, 610A, para.333-334) and group representations (Coffman, Fig.6J, 610F, 610G, para.333-334) in one screen, Coffman does not disclose wherein the pre-saved groups were pre-saved via a second user interface before the pre-saved group data is retrieved and causing a plurality of second representations of at least some of the one or more pre-saved groups to be displayed on a second portion of the display concurrently with the plurality of first representations. Ramsay discloses a method of selecting playback devices wherein pre-saved groups were pre-saved via a second user interface before the pre-saved group data is retrieved (Ramsay, Fig.3B, para.107, interface to create groups of playback devices) and causing a plurality of representations of at least some of the one or more pre-saved groups to be displayed on a second portion of the display concurrently with the plurality of first representations (Ramsay, Fig.2B, region 204 Playback Locations; para.94, expandable groups to identify constituents to display concurrently).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ramsay’s teaching with Coffman’s method in order to manage the group and their associated device representations separately and viewable in an organized manner.
	As per claim 2, the method of Coffman and Ramsay teaches the method of claim 1, further comprising:	
determining that none of the playback devices that are determined to be associated with the particular pre-saved group have a first representation visible on the first portion of the display (Coffman, para.714, Fig.19E; scrollable list); and 
wherein the changing a representation of the playback devices comprises causing at least one first representation of a playback device associated with the particular pre-saved group to be visible on the first portion of the display (Coffman, para.714, Fig.19E; scrollable list). 
As per claim 3, the method of Coffman and Ramsay teaches the method of claim 1, further comprising: after the adjusting a selected status of playback devices associated with the particular pre-saved group, adjusting a selected status of a further pre-saved group of rooms based on the adjusted status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, 342-344, 348, 419; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface).
As per claim 4, the method of Coffman and Ramsay teaches the method of claim 1, further comprising: responsive to receipt of an input indicative of a particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O): adjusting a selected status of the particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O displays checkmark); changing the first representation of the particular playback device on the first portion of the display based on the selected status of the particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O displays checkmark); determining at least one of the one or more pre-saved groups which is associated the particular playback device (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O creates group); adjusting a selected status of the determined at least one of the one or more pre-saved groups, based on the selected status of the particular playback device (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O changes indicator 610A); and changing the second representation of the at least one of the one or more pre-saved groups on the second portion of the display based on the selected status (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O changes indicator 610A). 
As per claim 5, the method of Coffman and Ramsay teaches the method of claim 1, further comprising: causing reproduction of media according to the selected status of playback devices (Coffman, Fig. 6A-6H, 8E; para.332, 419; set of devices named living room and represented by indicator 610F are currently playing back the media item titled ‘Heart Wave’). 
As per claim 6, the method of Coffman and Ramsay teaches the method of claim 1, wherein the data indicative of the one or more pre-saved groups is retrieved from a storage of the controller device (Coffman; Figs. 6A-6AR; para. para.225, 319-321, 464, 489; accessing media playback status of a plurality of available playback devices). 
As per claim 7, the method of Coffman and Ramsay teaches the method of claim 1, wherein the data indicative of the one or more pre-saved groups is retrieved from another device, separate from the controller (Coffman, para.380, retrieve media from external device). 
As per claim 8, the method of Coffman and Ramsay teaches the method of claim 1, wherein the data indicative of the one or more pre-saved groups is associated with a user account (Coffman, para.53-56, 425, 482, 567, 749, 862, 864; user account). 
As per claim 9, the method of Coffman and Ramsay teaches the method of claim 1, further comprising storing a pre-saved group based on user-selected playback devices before the step of retrieving data indicative of one or more pre-saved groups of playback devices (Coffman, Fig.6J; para.337-338). 
As per claim 10, the method of Coffman and Ramsay teaches the method of claim 1, further comprising determining a display name based on the selected status of the plurality of playback devices and the one or more pre-saved groups (Coffman, Figs.6H-6N; para. 331-346; representations displayed as name of a device that can be a default name or can be a user-configured name). 
Claims 11-18 are similar in scope to claims 1-7 and 10 respectively, and are therefore rejected under similar rationale. 
As per claim 19, the method of Coffman and Ramsay teaches the controller of claim 11, wherein the display has a diagonal dimension which is less than or equal to about 18 cm (Coffman, para.153, PDA, iPhone, etc). 
Claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177